Citation Nr: 1513222	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-29 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability, to include as secondary to a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel




INTRODUCTION

The Veteran served on active duty from July 1982 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2013, the Veteran submitted additional evidence in the form of a buddy statement without a waiver for RO consideration.  See 38 C.F.R. § 20.1304(c).  This statement is nearly identical to a December 2012 buddy statement and is essentially cumulative of the Veteran's lay statements and service treatment records.  Thus, referral to the RO for initial review is not required.  
 
In March 2012, the Veteran filed a claim for vocational rehabilitation.  This has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he injured both ankles during service, and that he has experienced left and right ankle problems since that time.

Service treatment records (STRs) show that the Veteran was treated for a twisted right ankle in March 1983.  There was swelling and some redness.  Range of motion was slightly limited.  The impression was possible sprain.  Upon follow up, there was full range of motion, mild tenderness, and swelling.  X-rays were within normal limits.  The impression was mild ankle sprain.

The Veteran was medically discharged for a right wrist disability in June 1985.  There was no separation examination conducted.

November 2010 VA treatment records show that the Veteran complained of bilateral ankle pain, right worse than left.  He reported "fairly significant inversion injuries" to both ankles during the 1980's, right greater than left.  He reportedly was on crutches for a couple of weeks because of his right leg.  Since that time, whenever he stepped wrong his ankles bothered him.  Upon examination, there was some tenderness over the bilateral deltoid ligaments.  The diagnosis was bilateral ankle pain.

In July 2011, the Veteran reported that his left ankle was giving way on him.  X-rays revealed (1) sub-centimeter well-corticated ossific densities adjacent to the medial malleolous, likely related to prior avulsions and stable as compared to prior examination; (2) mild prominence of the medial clear space of the ankle, most likely projectional; and (3) a tiny plantar spur.  There was no acute fracture or dislocation.  There was no significant osteophyte formation involving the ankle or subtalar joints.  

The Veteran submitted to a VA right ankle examination in November 2011.  The examiner reviewed the claims file and noted the in-service right ankle injury.  He reviewed unidentified X-rays and noted that they were normal.  The examiner did not provide a current diagnosis.  In any event, he opined that the claimed disorder was "less likely than not" incurred in or caused by the in-service injury.  He reasoned that the in-service right ankle injury was a "simple right ankle strain" and that there were no other medical complaints with respect to the right ankle until decades after service.  The examiner was not asked to examine the left ankle.  The Board finds this examination to be inadequate as the examiner did not consider the Veteran's lay statements that he has experienced problems with his right ankle since discharge.
  
The Veteran saw a VA podiatrist in June 2012.  He reported that the entire plantar portion of each foot, as well as both ankles, had been aching "for about a year."  He used elastic braces around both ankles.  Cushioning in his shoes was useful.  He related some numbness of the left foot, which he attributed to the tight elastic ankle support.  The Veteran's history included a left ankle fracture "around 1984" and bilateral ankle sprains.  There was mild dorsal edema of both feet.  Range of motion findings were essentially normal.  In stance, both feet were flat.  The diagnoses included genu varum bilaterally, pes planus bilaterally, and foot and ankle pain bilaterally.  In July 2012, the same podiatrist reviewed X-rays dated in May 2012 and noted that they revealed "mild degenerative changes and heel spurs bilaterally."  The diagnoses included pes planus bilaterally and tenderness along the medial slip of the right plantar fascia.  The doctor noted that pain elsewhere in both feet had resolved with use of over-the-counter arch supports.  The Board finds that another examination is needed to address this new evidence.

The claims file contains VA treatment records dated from November 2010 to September 2012.  However, the May 2, 2012 X-rays referenced by the VA podiatrist are not in the claims file.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, these records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records, including but not limited to, the May 2, 2012 X-rays discussed in the July 2012 VA treatment records.  All pertinent records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.

2. Then, schedule a VA examination to obtain an opinion as to whether any currently diagnosed right or left ankle disability was incurred during or a result of the Veteran's active duty service.  The claims folder, to include relevant records in Virtual VA and a copy of this remand, must be made available to the examiner in conjunction with the examination.  All indicated testing should be conducted.

The examiner should provide an opinion as to whether any currently diagnosed right or left ankle disorder at least as likely as not (e.g., a 50 percent or greater probability) began during service or is otherwise related to such service, to include the March 1983 right ankle injury.

The medical reasons for accepting or rejecting the Veteran's competent statements regarding continuity of symptoms since service should be set forth in detail. 

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on an issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Then, readjudicate the claims on appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






